Per Curiam.
This appeal is devoid of merit. Appellant says the evidence was insufficient to sustain his conviction of robbery, because of his identification only by the prosecuting witness. This witness, at the trial, positively identified appellant as the offender, without equivocation. This was sufficient to warrant the conviction if believed, as it evidently was, by the trier of facts (the court). Appellant also makes a mild suggestion that his identification by the prosecuting witness in a lineup was made under unfair conditions. A careful examination reveals no such unfairness.
Judgment affirmed.